Case 1:19-cv-25039-JLK Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  (Miami Division)

                                          Case No.____________

    PHIL SELMAN,

                   Plaintiff,
                                                                 .
           v.

    ROYAL CARIBBEAN CRUISES, LTD.,
    a Liberian corporation ,

                Defendant.
    __________________________________________/

                                    COMPLAINT AT LAW

           NOW COMES the Plaintiff, PHIL SELMAN (“Plaintiff” or “SELMAN”), by and

    through his attorneys, the Law Offices of Kevin E. O’Reilly, and for his Complaint At

    Law, states as follows:

                                 JURISDICTION AND VENUE

           1.      This is a maritime personal injury action governed by the substantive

    maritime laws of the United States. Jurisdiction is proper in this Court because this is a

    case within the admiralty and maritime jurisdiction of the federal courts pursuant to 28

    U.S.C. §1333. Additionally, the case is within the Court’s jurisdiction based on diversity

    of citizenship pursuant to 28 U.S.C. §1332. Venue in this district is proper under 28 U.S.C.

    Sec.1391 (B). The Defendant reside or resided in this district and the events giving rise to

    Plaintiff’s claims occurred here.


                                            PARTIES
Case 1:19-cv-25039-JLK Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 4




           2.      SELMAN is a citizen of the United States and the State of Illinois and

    resides in Buffalo Grove, Illinois.

           3.       ROYAL CARIBBEAN CRUISES, LTD., (herein, “RCCL”), is a Liberian

    corporation and is in the business of operating cruise lines. RCCL’s corporate headquarters

    are located in Miami, Florida.

                                     BACKGROUND FACTS

           4.      SELMAN was a passenger on RCCL’s Symphony of the Seas, which

    departed from Miami, Florida on December 15, 2018. Selman’s booking number was

    345527.

           5.      On December 22, 2018, Selman, who was occupying stateroom no. 11294,

    tripped over the ropes of a laundry bag which the housekeeping staff had left on the floor.

                                   FIRST CLAIM FOR RELIEF

                      (For Negligence Under the General Maritime Law)


           6.      SELMAN reincorporates and realleges Paragraphs 1 through 5 as though

    more fully set forth herein.

           7.      It was the duty of the Defendant, RCCL, to maintain said stateroom in a

    reasonably safe condition.

           8.      On December 22, 2018, SELMAN was lawfully in said stateroom.

           9.      Not regarding its duty as aforesaid, the Defendant, RCCL, was guilty of one

    or more of the following careless and negligent acts or omissions:

           (a)     Carelessly and negligently permitted a laundry bag to remain on the floor
                   of the stateroom;

           (b)     Carelessly and negligently to cordon off the area from the otherwise
                   hazardous condition;

                                                 2
Case 1:19-cv-25039-JLK Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 4




            (c)       Carelessly and negligently failed to post warning signs, or otherwise give
                      timely and adequate warning of the dangerous condition existing thereon;

            (d)       Carelessly and negligently failed to properly inspect the said area at timely
                      intervals;

            (e)       Otherwise acted carelessly and negligently.

            10.       The Defendant, RCCL, had actual or constructive notice of the defective,

    hazardous or dangerous condition of said area.

            11.       As a direct and proximate result of one or more of the aforesaid careless and

    negligent acts of the Defendant, RCCL, the Plaintiff was caused to trip and fall to the

    ground while walking upon or along the said area.

            12.       As a direct and proximate result of the aforesaid, SELMAN suffered injuries

    of a personal and pecuniary nature, including, but not limited to lost wages, medical

    expenses, pain and suffering, and physical and emotional trauma, all of which are

    permanent.

            13.       Plaintiff provided timely a Notice of Claim to RCCL on March 13, 2019 via

    certified mail.

            14.       Plaintiff demands a trial by jury.

            WHEREFORE, the Plaintiff, Phil Selman, asks for judgment against the

    Defendant, ROYAL CARIBBEAN CRUISES, LTD., which will fairly compensate the

    Plaintiff for the injuries sustained and all costs of this action.

    Dated: December 6, 2019

                                                             Respectfully submitted,

                                                             PHIL SELMAN,
                                                             Plaintiff,


                                                    3
Case 1:19-cv-25039-JLK Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 4




                                       By:   s/ Kevin E. O’Reilly
                                              One of his attorneys


                                                          Kevin E. O’Reilly Esq.
                                                              Fla. Bar No. 97488
                                                               1401 Forum Way
                                                                        Suite 720
                                                      West Palm Beach FL 33401
                                                           (561) 797 7030 Phone
                                                             (561) 471 9655 Fax
                                                         keo@kevineoreilly.com




                                       4
